Citation Nr: 1726236	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-06 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for diabetes mellitus, type II due to exposure to herbicides.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to a disability rating greater than 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in July 2014 and November 2014, at which times the case was remanded in order to afford the Veteran his requested Board hearing.

In September 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

With regard to the right knee issue, service treatment records show that the Veteran's right knee gave way in October 1965 and he was assessed as having a sprain.  However, there are no other records regarding the right knee following this treatment.  Significantly, the Veteran's July 1989 separation examination shows normal lower extremities and in a July 1989 report of medical history the Veteran denied "'trick' or locked knee."  The Veteran submitted an initial claim for service connection for a right knee disorder in October 2008 and a May 2013 post-service VA treatment record shows degenerative joint disease in both knees.  During the September 2016 Board hearing, the Veteran testified that he began experiencing right knee problems during his military service and that they have continued since his service.  The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current right knee disorder can be related to his military service.  The October 1965 service treatment records showing treatment for the right knee, the Veteran's statements concerning right knee problems continuing since service, and the May 2013 diagnosis of degenerative joint disease of the knees are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his claimed right knee disorder.

With regard to the diabetes issue, service treatment records are negative for any indication of diabetes and post-service treatment records show an onset of diabetes in 2003, approximately 14 years after the Veteran's discharge from service.  The Veteran contends that his diabetes is secondary to herbicide exposure he believes occurred when he was stationed in Korea from 1966 to 1967.  His personnel records confirm that he was stationed in Korea from April 1966 to May 1967.  Further development of potential exposure and any link with such exposure and the Veteran's diabetes is necessary, as indicated below.  

With regard to the prostate issue, service treatment records show abnormalities of the prostate/urinary system.  Specifically, a March 1978 examination report shows an abnormal prostate and a June 1988 report of medical history shows that the Veteran was treated for kidney stones in approximately 1963.    The Veteran's July 1989 separation examination also shows a firm prostate which was non-tender and "5 masses."  The earliest indication of a prostate disorder after the Veteran's discharge from service is an April 1999 private treatment record showing an impression of prostate hypertrophy.  The Veteran submitted an initial claim for service connection for a prostate disorder in October 2008.  During the September 2016 Board hearing, the Veteran testified that he began experiencing urinary problems during his military service and that they have continued since his service.  The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current prostatic hypertrophy can be related to his military service.  The service treatment records showing treatment for the prostate/urinary issues, the Veteran's statements concerning urinary problems continuing since service, and the April 1999 diagnosis of prostate hypertrophy are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  See McClendon.  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his claimed prostate disorder.

With regard to the flat feet issue, while the Veteran's September 1959 enlistment examination shows normal feet a subsequent February 1960 examination shows asymptomatic and mild pes planus (i.e., flat feet).  Subsequent service examinations continue to show mild pes planus.  During the September 2016 Board hearing, the Veteran testified that he had flat feet prior to his military service and that his condition increased in severity during service.  He also testified that he was exposed to cold temperatures during his service in Germany and Korea which affected his feet.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.  

The Veteran has not yet been afforded a VA examination regarding his claimed flat feet.  On remand, an opinion should be obtained as to whether the Veteran's current flat feet are related to his military service on either a direct basis or on the basis of aggravation of a pre-existing disorder.

Finally, with regard to the hypertension issue, the Board notes that the most recent supplemental statement of the case (SSOC) in this case is dated in July 2013.  Following the July 2013 SSOC, the Veteran was afforded a VA hypertension examination in November 2016.  Unfortunately, the AOJ has not had a chance to review the November 2016 VA hypertension examination and the Veteran has not waived AOJ jurisdiction over this evidence in the first instance.  Accordingly, this case must be remanded to the AOJ so that the AOJ may consider the claim in light of the evidence received subsequent to the July 2013 SSOC.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (finding that the Board may not consider additional evidence without having to remand the case to the AOJ for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c) (2016).

Finally, the most recent VA treatment records in the claims file are dated in September 2016 and the Veteran testified during the September 2016 Board hearing that he received regular treatment through VA.  Given the need to remand for other reasons, on remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records dated since September 2016.  Any identified records should be obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any private or VA providers who have treated him for his claimed disorders.  After securing any necessary authorizations, obtain any identified treatment records, to include VA treatment records dated since September 2016.  The procedures outlined in 38 C.F.R. § 3.159 must be adhered to.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his right knee disorder.  The claims file should be made available to the examiner for review 

The examiner should identify all right knee disorders found to be present, including degenerative joint disease of the right knee. With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should specifically address the October 1965 service treatment record pertaining to the right knee, the Veteran's reported history of right knee problems during service, and the May 2013 diagnosis of degenerative joint disease of the right knee.  A rationale should be given for all opinions and conclusions expressed.

3. Contact the appropriate service department and/or record storage facility, and request that they attempt to verify any exposure to herbicides as the Veteran may have encountered when stationed in Korea from April 1966 to May 1967.  

4. Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his prostate disorder.  The claims file should be made available to the examiner for review.

The examiner should identify all prostate disorders found to be present, including benign prostatic hypertrophy.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should specifically address the service treatment records show abnormalities of the prostate/urinary system (i.e., the March 1978 examination report showing an abnormal prostate, the June 1988 report of medical history shows that the Veteran was treated for kidney stones in approximately 1963, and the July 1989 separation examination also shows a firm prostate which was non-tender and "5 masses"),  the April 1999 private treatment record showing an impression of prostate hypertrophy, and the Veteran's reported history of urinary problems during service which have continued since service.  A rationale should be given for all opinions and conclusions expressed.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed flat feet.  The claims file should be made available to the examiner for review.

The examiner should provide an opinion as to the following:

(A)  The examiner must identify all disorders of the feet, to include flat feet.  

(B)  The examiner should opine whether there is clear and unmistakable evidence that the Veteran's flat feet pre-existed his active service beginning September 1959.  

(i)  If there is clear and unmistakable evidence that the flat feet pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing flat feet did not undergo an increase in the underlying pathology during service.  

(ii)  If there was an increase in the severity of the Veteran's flat feet, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(C)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disorder of the feet (including flat feet) developed in or was caused by the Veteran's service, to include his claimed in-service cold exposure in Germany and/or Korea.

For purposes of the opinion being sought, the examiner should consider the full record, to include the Veteran's lay statements.  Specifically, the examiner should consider the Veteran's allegation that his foot pain increased during his military service and that he experienced cold exposure while stationed in Germany and/or Korea during his military service as credible.  The rationale for any opinion offered should be provided.

6. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




